UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
WILMINGTON SAVINGS FUND SOCIETY, FSB,
Not Individually but as Trustee for
Pretium Mortgage Acquisition Trust
d/b/a CHRISTIANA TRUST,
                                                                          ORDER
                                                     Plaintiff,           18-CV-2086 (JMA) (AYS)

                        -against-

SHAWN NILSEN, and CLERK OF SUFFOLK
COUNTY COURT,

                                                      Defendants.
----------------------------------------------------------------------X
AZRACK, United States District Judge:

        Plaintiff Wilmington Savings Fund Society, FSB, as Trustee for Pretium Mortgage

Acquisition Trust d/b/a Christiana Trust (“Plaintiff”) brought this diversity action against

defendants Shawn Nilsen and the Clerk of Suffolk County Court (the “Defendants”) seeking to

foreclose on a mortgage encumbering the property located at 916 Union Street, Bohemia, New

York 11716 (the “Subject Property”). (Compl., ECF No. 1.) Before the Court is Plaintiff’s motion

for Default Judgment and Judgment of Foreclosure and Sale against the Defendants pursuant to

Federal Rule of Civil Procedure 55 and New York Real Property Actions and Proceedings Law

(“RPAPL”) Article 13. (ECF No. 11.) Plaintiff requests that the Court appoint a Referee to

effectuate a sale of the Subject Property and to disburse the funds from such sale pursuant to

RPAPL § 1321 and Fed. R. Civ. P. 53. Plaintiff also moves for monetary damages and costs and

disbursements.

        For the reasons stated herein, Plaintiff’s motion is GRANTED.
                                         I. DISCUSSION

A. Defendants Defaulted

       Defendants were properly served in this action, but have not answered, appeared in this

action, responded to the instant motion for default judgment, or otherwise defended this action.

B. Liability

       When a defendant defaults, the Court is required to accept all of the factual allegations in

the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id.

       Under New York law, “a plaintiff in an action to foreclose a mortgage [must] demonstrate:

‘the existence of the mortgage and mortgage note, ownership of the mortgage, and the defendant’s

default in payment.’” Gustavia Home, LLC v. Bent, 321 F. Supp. 3d 409, 414 (E.D.N.Y. 2018)

(citing Campaign v. Barba, 805 N.Y.S.2d 86 (2d Dep’t 2005)).

       Here, Plaintiff appends to the Complaint a Certificate of Merit Pursuant to CPLR 3012-B

which includes copies of the mortgage, the mortgage note, the loan modification agreement, and

the assignment of that mortgage to Plaintiff. (ECF No. 1-3.) Moreover, attached to the instant

motion are the 90-day notices sent to Defendants, and the Notice of Pendency of Action filed in

the Suffolk County Clerk’s Office in accordance with RPAPL § 1331 and CPLR Article 65. (Pl.’s

Mem. Exs. C, F.) This documentary evidence, together with the allegations in the Complaint and

Affidavit of Leslie A. Simmons (“Simmons Affidavit”), is sufficient to establish the Defendants’

liability. Thus, Plaintiff has established its right to foreclose upon the Subject Property and a

judgment of foreclosure will be entered appointing Plaintiff’s recommended Referee, Thomas J.

Stock, Esq., as Referee to effectuate the sale of the Subject Property.


                                                  2
C. Damages

       In addition to foreclosure of the Subject Property, Plaintiff requests an award of monetary

damages. “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)).

       Plaintiff seeks recovery of the Principal Balance of $219,938.31 owed by the Defendants

on the Note and Mortgage; together with interest at 4.75% per annum, $41.14 in late charges,

$837.04 in hazard insurance disbursements, $8,004.31 in tax disbursements, and $200 in property

inspections/preservation. (Pl.’s Mem. Ex. H.) The Court finds that Plaintiff’s submissions,

including the Complaint and the Simmons Affidavit, together with the exhibits annexed thereto,

establish damages to a reasonable certainty. Accordingly, Plaintiff is awarded $229,020.80 in

damages and $18,518.50 in interest on the Principal Balance calculated at 4.75% per annum from

July 1, 2017 through the date of this Order (calculated at a per diem rate of $28.62) for a total

damages award of $247,539.30.

D. Costs

       Plaintiff also requests an award of $946.56 in litigation costs, consisting of $400 for the

filing fee, $81.56 for paid-for searches, $245 for serving the summons and complaint, and $220

for the clerk’s fee for filing the notice of pendency. (Pl.’s Mem. Ex. H.) Under both the Note and


                                                3
the Mortgage, Plaintiff is entitled to the recovery of attorney’s fees and costs in the event of a

default. (See Pl.’s Mem. Ex. A.) Accordingly, Plaintiff is entitled to reasonable costs and fees in

the amount of $946.56.

                                        II. CONCLUSION

       For the reasons stated above, Plaintiff’s motion for a Default Judgment of Foreclosure and

Sale against Defendants is granted, and Plaintiff is awarded $229,020.80 in damages and

$18,518.50 in interest on the Principal Balance calculated at a per diem rate of $28.62 from July

1, 2017 through the date of this Order. Plaintiff is also awarded $946.56 in litigation costs, for a

total award of $248,485.86.

       The Court will enter a Judgment of Foreclosure and Sale consistent herewith, at which time

the Clerk of the Court is directed to close this case.

SO ORDERED.

Dated: April 9, 2019
       Central Islip, New York

                                                                 /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                  4
